            Case 2:20-cv-00811-GMN-EJY Document 25
                                                21 Filed 08/13/20
                                                         08/11/20 Page 1 of 2


 1   AARON D. FORD
      Nevada Attorney General
 2   MICHELLE DI SILVESTRO ALANIS (Bar No. 10024)
      Supervising Senior Deputy Attorney General
 3   GERALD L. TAN (Bar No. 13596)
      Deputy Attorney General
 4   Office of the Attorney General
     555 E. Washington Ave., Ste. 3900
 5   Las Vegas, NV 89101
     Telephone: (702) 486-3268
 6   Facsimile: (702) 486-3773
     E-Mail: malanis@ag.nv.gov
 7            gtan@ag.nv.gov

 8   Attorneys for Defendant

 9                                 UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11    BYFORD “PETER” WHITTINGHAM, an                       CASE NO. 2:20-cv-00811-GMN-EFY
      individual,
12
              Plaintiff,
13                                                         STIPULATION TO CONTINUE EARLY
      vs.                                                   NEUTRAL EVALUATION SESSION
14
      ATTORNEY GENERAL’S OFFICE, a
15    Corporation, DOES 1-50, inclusive and ROE
      CORPORATIONS 1-50, inclusive,
16
              Defendants.
17

18          Defendant, ATTORNEY GENERAL’S OFFICE, by and through their attorneys, AARON D.
19   FORD, Attorney General for the State of Nevada, MICHELLE DI SILVESTRO ALANIS, Supervising
20   Senior Deputy Attorney General, and GERALD L. TAN, Deputy Attorney General, and Plaintiff,
21   BYFORD “PETER” WHITTINGHAM, by and through his attorneys, JENNY L. FOLEY, ESQ.,
22   MARTA D. KURSHUMOVA, ESQ. and DANA SNIEGOCKI, ESQ. hereby stipulate to continue the
23   Early Neutral Evaluation Session.
24          The parties respectfully request that the Early Neutral Evaluation Session scheduled for August
25   19, 2020 be continued to Thursday, September 3, 2020 at 10:00 AM. The parties further respectfully
26   request that the confidential written evaluation statement be due on Thursday, August 27, 2020.
27          The parties request this continuance as the Defendant’s Tort Claims Manager, who approves any
28   financial settlements, is not available on the currently scheduled date. Therefore, the parties seek a



                                                  Page 1 of 2
           Case 2:20-cv-00811-GMN-EJY Document 25
                                               21 Filed 08/13/20
                                                        08/11/20 Page 2 of 2


 1   continuance as the Tort Claims Manager’s appearance is required and this request is made in good faith

 2   and not for purposes of delay. The remaining requirements and locations set forth and contained in the

 3   previous Order Scheduling Early Neutral Evaluation Session will remain in full force and effect.

 4   DATED: August 11, 2020.                             DATED: August 11, 2020.

 5
     AARON D. FORD                                       HKM Employment Attorneys. LLP
 6   Attorney General

 7
     By:    /s/ Michelle Di Silvestro Alanis             By: /s/ Jenny L. Foley
 8   Michelle Di Silvestro Alanis (Bar. No. 10024)       Jenny L. Foley, Esq. (Bar No. 9017)
     Supervising Senior Deputy Attorney General          Marta D. Kurshumova, Esq. (Bar No. 14728)
 9   Gerald L. Tan (Bar No. 13596)                       Dana Sniegocki, Esq. (Bar No. 11715)
     Deputy Attorney General                             1785 E. Sahara Ave. Ste. 300
10   Attorneys for Defendant                             Las Vegas, NV 89104
                                                         (702)-805-8340
11                                                       Attorneys for Plaintiff
                                                         [Permission to sign electronically received in
12                                                       writing]
13

14
                                                         ORDER
15
                                                         IT IS SO ORDERED.
16
                                                         All remaining provisions of the Court's Order
17                                                       (ECF No. 13) remain in effect.
                                                         DATED: ____________________________
18                                                       DATED: August 13, 2020.
19

20                                                       ____________________________________
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28



                                                   Page 2 of 2
